Name: 2004/696/EC: Commission Decision of 14 October 2004 on the list of programmes for the eradication and the monitoring of certain TSEs qualifying for a financial contribution from the Community in 2005 (notified under document number C(2004) 4011)
 Type: Decision_ENTSCHEID
 Subject Matter: European construction; NA;  health;  agricultural activity;  agricultural policy
 Date Published: 2005-10-12; 2004-10-15

 15.10.2004 EN Official Journal of the European Union L 316/91 COMMISSION DECISION of 14 October 2004 on the list of programmes for the eradication and the monitoring of certain TSEs qualifying for a financial contribution from the Community in 2005 (notified under document number C(2004) 4011) (2004/696/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 24(5) thereof, Whereas: (1) Certain Member States have submitted programmes to the Commission for the eradication and the monitoring of certain transmissible spongiform encephalopathies (TSEs) for which they wish to receive a financial contribution from the Community. (2) Under Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (2), programmes for the eradication and the monitoring of animal diseases are to be financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund. For financial control purposes, Articles 8 and 9 of that Regulation are to apply. (3) Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (3), lays down rules for monitoring and eradication of TSEs in bovine, ovine and caprine animals. (4) In drawing up the lists of programmes for the eradication and the monitoring of TSEs qualifying for a financial contribution from the Community for 2005 and the proposed rate and maximum amount of the contribution for each programme, both the interest of each programme for the Community and the volume of available appropriations must be taken into account. (5) The Member States have supplied the Commission with information enabling it to assess the interest for the Community of providing a financial contribution to the programmes for 2005. (6) The Commission has considered each of the programmes from both the veterinary and the financial point of view and is satisfied that those programmes should be included in the lists of programmes qualifying for a financial contribution from the Community in 2005. The contribution for the monitoring of TSEs concerns the implementation of rapid tests, and for the eradication of TSEs, the destruction of animals found positive and the genotyping of animals. (7) In view of the importance of those measures for the protection of public and animal health, as well as the relatively recent introduction of those monitoring programmes compared with the traditional disease eradication programmes and the obligatory application of these programmes in all Member States, a high level of financial assistance from the Community should be ensured. (8) It is therefore appropriate to adopt the list of programmes qualifying for a financial contribution from the Community in 2005 and to set the proposed rate and the maximum amount of those contributions. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee of the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 1. The programmes for the monitoring of TSE (BSE and scrapie) listed in Annex I shall qualify for a financial contribution from the Community in 2005. 2. For each programme as referred to in paragraph 1, the proposed rate and maximum amount of the financial contribution from the Community shall be as set out in Annex I. Article 2 1. The programmes for the eradication of BSE listed in Annex II shall qualify for a financial contribution from the Community in 2005. 2. For each programme as referred to in paragraph 1, the proposed rate and maximum amount of the financial contribution from the Community shall be as set out in Annex II. Article 3 1. The programmes for the eradication of scrapie listed in Annex III shall qualify for a financial contribution from the Community in 2005. 2. For each programme as referred to in paragraph 1, the proposed rate and maximum amount of the financial contribution from the Community shall be as set out in Annex III. Article 4 This Decision is addressed to the Member States. Done at Brussels, 14 October 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 244, 18.8.1990, p. 19. Decision as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 160, 26.6.1999, p. 103. (3) OJ L 147, 31.5.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 1492/2004 (OJ L 274, 24.8.2004, p. 3). ANNEX I List of programmes for the monitoring of TSEs Rate and maximum amount of the Community financial contribution (in EUR) Disease Member State Rate rapid tests performed Maximum TSEs Austria 100 % 1 920 000 Belgium 100 % 3 550 000 Cyprus 100 % 85 000 Czech Republic 100 % 1 700 000 Denmark 100 % 2 375 000 Estonia 100 % 290 000 Finland 100 % 1 160 000 France 100 % 24 045 000 Germany 100 % 15 020 000 Greece 100 % 585 000 Hungary 100 % 1 085 000 Ireland 100 % 6 170 000 Italy 100 % 6 660 000 Lithuania 100 % 835 000 Luxembourg 100 % 145 000 Malta 100 % 35 000 Netherlands 100 % 4 270 000 Portugal 100 % 1 135 000 Slovenia 100 % 435 000 Spain 100 % 4 780 000 Sweden 100 % 305 000 United Kingdom 100 % 5 570 000 Total 82 155 000 ANNEX II List of programmes for the eradication of BSE Maximum amount of the Community financial contribution (in EUR) Disease Member State Rate Maximum amount BSE Austria 50 % culling 10 000 Belgium 50 % culling 250 000 Cyprus 50 % culling 25 000 Czech Republic 50 % culling 2 500 000 Denmark 50 % culling 200 000 Estonia 50 % culling 25 000 Finland 50 % culling 25 000 France 50 % culling 500 000 Germany 50 % culling 875 000 Greece 50 % culling 150 000 Ireland 50 % culling 4 000 000 Italy 50 % culling 205 000 Luxembourg 50 % culling 150 000 Netherlands 50 % culling 450 000 Portugal 50 % culling 975 000 Slovak Republic 50 % culling 25 000 Slovenia 50 % culling 25 000 Spain 50 % culling 1 320 000 United Kingdom 50 % culling 4 235 000 Total 15 945 000 ANNEX III List of programmes for the eradication of scrapie Maximum amount of the Community financial contribution (in EUR) Disease Member State Rate Maximum amount Scrapie Austria 50 % culling; 100 % genotyping 10 000 Belgium 50 % culling; 100 % genotyping 105 000 Cyprus 50 % culling; 100 % genotyping 5 565 000 Czech Republic 50 % culling; 100 % genotyping 20 000 Denmark 50 % culling; 100 % genotyping 5 000 Estonia 50 % culling; 100 % genotyping 10 000 Finland 50 % culling; 100 % genotyping 5 000 France 50 % culling; 100 % genotyping 1 300 000 Germany 50 % culling; 100 % genotyping 2 275 000 Greece 50 % culling; 100 % genotyping 1 555 000 Hungary 50 % culling; 100 % genotyping 5 000 Ireland 50 % culling; 100 % genotyping 800 000 Italy 50 % culling; 100 % genotyping 2 485 000 Latvia 50 % culling; 100 % genotyping 5 000 Lithuania 50 % culling; 100 % genotyping 5 000 Luxembourg 50 % culling; 100 % genotyping 35 000 Netherlands 50 % culling; 100 % genotyping 575 000 Portugal 50 % culling; 100 % genotyping 695 000 Slovak Republic 50 % culling; 100 % genotyping 340 000 Slovenia 50 % culling; 100 % genotyping 65 000 Spain 50 % culling; 100 % genotyping 9 525 000 Sweden 50 % culling; 100 % genotyping 10 000 United Kingdom 50 % culling; 100 % genotyping 7 380 000 Total 32 775 000